 



EXHIBIT 10(a)
SUMMARY OF ADJUSTED BASE SALARIES FOR
NAMED EXECUTIVE OFFICERS
     On July 17, 2007, the Compensation and Management Development Committee
(the “Compensation Committee”) of the Board of Directors of The Sherwin-Williams
Company (“Sherwin-Williams”) approved the elimination of certain perquisites and
personal benefits that Sherwin-Williams previously provided to its executive
officers and approved a salary adjustment to compensate for the elimination of
these personal benefits. The Committee eliminated the following personal
benefits effective August 1, 2007: parking, annual physical, personal liability
insurance, basic financial planning, home security system and club memberships
for personal use. The 2007 base salaries of each of the executive officers named
in the Summary Compensation Table of Sherwin-Williams’ 2007 Proxy Statement were
adjusted effective July 22, 2007 in the following amounts:

                  Named Executive Officer   Increase   Adjusted Base Salary
C.M. Connor, Chairman and
Chief Executive Officer
  $ 25,000     $ 1,183,522  
J.G. Morikis, President and
Chief Operating Officer
  $ 25,000     $ 683,356  
S.P. Hennessy, Senior Vice
President – Finance and Chief
Financial Officer
  $ 25,000     $ 522,157  
T.W. Seitz, Senior Vice
President – Strategic
Excellence Initiatives
  $ 20,000     $ 436,713  
L.E. Stellato, Vice President,
General Counsel and Secretary
  $ 20,000     $ 431,430  

 